BRETT, Judge.
This is an original petition for habeas corpus brought by A. L. Lewis, an inmate of the Oklahoma State Penitentiary, wherein he complains he is being unlawfully restrained of his liberty. He alleges the cause of his restraint is a conviction out of the District Court of Comanche County, Oklahoma, on a charge of passing a bogus check. The judgment and sentence is not attached or pled in the petition. It appears to have been entered on or about October 25, 1957.
The petition raises no jurisdictional questions, but pleads that the action was barred by the statute of limitations, an alibi, and that the evidence was insufficient to sustain the conviction.
On the issue of the statute of limitations, that is a matter of defense and does not constitute a ground for discharge on habeas corpus either preliminary to trial or after judgment. 39 C.J.S. Habeas Corpus § 22, p. 473, note 27; Martin v. Biddle, 8 Cir., 16 F.2d 118; Martin v. United States, 8 Cir., 33 F.2d 1022, and other cases.
On the question of alibi, that too cannot be raised on habeas corpus. People ex rel. Stevens v. Meyering, 349 Ill. 198, 181 N.E. 620; Ex parte Germain, 258 Mass. 289, 155 N.E. 12, 51 A.L.R. 789; 39 C.J.S. Habeas Corpus § 22, p. 473, note 24.
 On the question of the sufficiency of the evidence, this was a question that can only be reached by appeal, and habeas corpus is not a substitute for appeal. In re Goff, Okl.Cr., 312 P.2d 902.
The writ of habeas corpus is denied.
POWELL, P. J., and NIX, J., concur.